ORDER

Upon consideration of the petition for a writ of certiorari to the Court of Special Appeals, and the arguments heard thereon, in the above entitled case, it is this 18th day of September, 1982
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted and the writ of certiorari to the Court of Special Appeals shall issue and said case shall be transferred to the regular docket as No. 80, September Term, 1982; and it is further
ORDERED that the order of the Court of Special Appeals, dated September 17, 1982, staying the injunction of the Circuit Court for Washington County, be and it is hereby stayed; and it is further
ORDERED that the record of the hearing before the Circuit Court for Washington County, in the above entitled case, be forwarded to this Court by 10:00 A.M. on Monday, September 20, 1982; and it is further
ORDERED that this matter is to be heard on Monday, September 20, 1982 at 1:00 P.M.